              Case 2:19-cv-02036-RSM Document 34 Filed 05/08/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9                                                      CASE NO. 2:19-cv-02036-RSM
10 LASSANA MAGASSA,                                     ORDER GRANTING DEFENDANTS’
                                                        MOTION TO STAY DISCOVERY
11                                Plaintiff,            PENDING RESOLUTION OF
12                                                      DEFENDANTS’ MOTIONS TO
                           v.
                                                        DISMISS
13 CHAD WOLF, in his Official Capacity as
     Acting Secretary of the Department of
14 Homeland Security, et al.,
15
                                  Defendants.
16
17
            This matter comes before the Court on the unopposed motion of Defendants Chad Wolf,
18
     David Pekoske, Mark Morgan, William Barr, Christopher Wray, and Charles Kable, all in their
19
20 official capacities (the “Official Capacity Defendants”), and Defendant Agent Minh Truong in
21 his individual capacity, to stay discovery pending the Court’s resolution of the Official Capacity
22 Defendants’ and Agent Truong’s Motions to Dismiss. Dkt. #30. Plaintiff has not opposed
23
     Defendants’ motion. Having reviewed Defendants’ motion and the remainder of the record, the
24
25 Court GRANTS Defendants’ motion to stay discovery.
26                                        I.      BACKGROUND
27          Plaintiff Lassana Magassa, an African-American, Muslim U.S. citizen and former
28
     employee of Delta Airlines, Inc., initiated this action on December 16, 2019 challenging the



     ORDER GRANTING STAY OF DISCOVERY - 1
              Case 2:19-cv-02036-RSM Document 34 Filed 05/08/20 Page 2 of 3




 1 sufficiency of regulations promulgated by the Transportation Security Administration (“TSA”).
 2 Dkt. #1. These regulations pertain to TSA’s process for administrative challenges of airport
 3
     credential revocations or denials after an individual is determined to be a security threat.
 4
            On March 6 and March 13, 2020, respectively, Defendant Agent Minh Truong and
 5
 6 Official Capacity Defendants moved to dismiss on grounds that include sovereign immunity and
 7 failure to state a claim. Dkts. ##17, 18. Both motions will be fully briefed as of May 8, 2020.
 8
     Defendants seek a temporary stay of discovery until their motions to dismiss are decided.
 9
                                             II.     DISCUSSION
10
11      A. Legal Standard

12          A district court has wide discretion in controlling discovery. Little v. City of Seattle, 863
13
     F.2d 681, 685 (9th Cir. 1988). While a pending motion to dismiss does not ordinarily warrant a
14
     stay of discovery, a stay may be appropriate where issues of jurisdiction or immunity are raised in
15
16 the dispositive motion. See Williams v. Sampson, No. C17-0092-JCC, 2017 WL 1330502, at *1
17 (W.D. Wash. Apr. 11, 2017) (citing Twin City Fire Ins. Co. v. Employers Ins. of Wausau, 124
18 F.R.D. 652, 653 (D. Nev. 1989)).
19
            Defendants argue that a stay would serve the interests of judicial economy, given that the
20
     Court’s resolution of these motions may obviate the need for any discovery. Dkt. #30 at 3. They
21
22 also claim that a temporary stay would relieve the Government from unnecessary discovery while
23 operations are impaired during the COVID-19 pandemic, and because any benefits of sovereign
24
     immunity would be lost if Defendants, particularly Agent Truong, are required to participate in
25
     discovery. Id.
26
27          Plaintiff has not responded to Defendants’ motion to stay, which the Court considers an

28 admission that the motion has merit. See W.D. Local Civ. R. 7(b)(2).



     ORDER GRANTING STAY OF DISCOVERY - 2
              Case 2:19-cv-02036-RSM Document 34 Filed 05/08/20 Page 3 of 3




 1          Here, given the early stage of this case, the nature of the arguments raised in Defendants’
 2 motions to dismiss, and the fact that both dispositive motions will be fully briefed as of May 8,
 3
     2020, the Court finds that a brief stay of discovery is warranted and in the interests of judicial
 4
     economy. If the motions to dismiss are denied in whole or in part, discovery will proceed.
 5
 6                                         III.    CONCLUSION

 7          Pursuant to Defendants’ Motion, and the Court finding good cause, the Defendants’ Motion
 8
     to Stay Discovery Pending Resolution of the Defendants’ Motions to Dismiss is hereby
 9
     GRANTED. The Court’s previous order dated March 18, 2020, Dkt. #21, is hereby VACATED,
10
11 and all discovery-related deadlines are STAYED, pending resolution of the Defendants’ respective
12 Motions to Dismiss.
13
14
            Dated this 8th day of May, 2020.
15
16
17
18
19                                                A
                                                  RICARDO S. MARTINEZ
20                                                CHIEF UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



     ORDER GRANTING STAY OF DISCOVERY - 3
